DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response of September 30, 2022 is acknowledged and has been entered. Claims 1-14 and 29-41 have been rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,268,346. A Terminal Disclaimer has been submitted with the response. As this application is now subject to a Terminal Disclaimer, this rejection is withdrawn. New grounds of rejection are provided. The remarks have been fully considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 13-14 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,187,982 B2 (Dehring et al.) in view of US 2017/0052087 (Faqihi et al.).
	As concerns claim 1, Dehring et al. discloses a fuel line connection assembly for providing flow communication between a fuel source and a first gas turbine engine of a plurality of gas turbine engines, the fuel line connection assembly comprising: a manifold line 80 positioned to provide flow communication for fuel from a fuel source 130 between the manifold line and [[the]]a first gas turbine engine 140 of a plurality of gas turbine engines (figure 2, figure 3);  and a valve 114 in one of the manifold line or the distribution line and a test line connected to the distribution line and positioned to provide flow communication between a pressure source and the distribution line; nevertheless, this would be readily ascertainable from the disclosure of Faqihi et al., considering that a fuel line connection assembly for a gas turbine engine has a test line 64 connected to the distribution line (the distribution manifold at 46) and positioned to provide flow communication between a pressure source 50 and the distribution line 46, and further teaches that this provides for pressurizing the fuel supply line to a target pressure that is less than a predefined pressure for a check valve to prevent opening of the check valve such that the fuel line system can be monitored for detection of leaks in the system so that the leaks can be repaired. It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the disclosed test line into the system to obtain the predictable result of facilitating leak detection in the fuel line connection assembly.
	As concerns claim 2, the combination discloses the fuel line connection assembly of claim 1, further comprising a sensor disposed in one of the manifold line or the distribution line and configured to generate a signal indicative of pressure associated with flow of fuel to the first gas turbine engine (sensors are shown in Dehring et al. at 118, Faqihi et al. has the sensors illustrated at 44 in figure 2).
	As concerns claim 3, Dehring et al. discloses the fuel line connection assembly of claim 1, further comprising a filter 108 disposed in one of the distribution line or the manifold line and 
	As concerns claim 4, Dehring et al. discloses the fuel line connection assembly of claim 3, further comprising a sensor 62 disposed in the distribution line between the filter and the first gas turbine engine and configured to generate a signal indicative of pressure associated with flow of fuel between the filter and the first gas turbine engine.
	As concerns claim 13, Dehring et al. discloses the fuel line connection assembly of claim 1, wherein: the manifold line is a first manifold line; [[the]]an inlet coupling of the first manifold line is configured to connect with an outlet coupling of a second manifold line upstream relative to the first manifold line (see figure 2); [[the]]an outlet coupling of the first manifold line is configured to connect with one of an inlet coupling of a third manifold line or a blocking device configured to prevent flow from the outlet end of the first manifold line (7:20+).
	As concerns claim 14, Dehring et al. discloses the fuel system of claim 13, wherein: the inlet coupling of the first manifold line comprises a first quick connect coupling 102 configured to connect [[the]]an inlet end of the first manifold line in a fluid-tight manner with a second quick connect coupling of an outlet end of the second manifold line; and the outlet coupling of the first manifold line comprises a second quick connect coupling configured to connect [[the]]an outlet end of the first manifold line in a fluid-tight manner with one of a first quick connect coupling of an inlet end of the third manifold line or a first quick connect coupling of the blocking device (7:4+).
	As concerns claim 29, Dehring et al. discloses a fuel line connection assembly for providing flow communication between a fuel source and a first gas turbine engine of a plurality of gas turbine engines, the fuel line connection assembly comprising: a manifold line 80 positioned to provide flow communication for fuel from a fuel source 130 of a plurality of gas turbine engines; a valve 114 in one of the manifold line or the distribution line and a human operator could be a “controller” in this instance). a test line in flow communication with the distribution line between the filter and the first gas turbine engine and positioned to provide flow communication between a pressure source and the filter; nevertheless, this would be readily ascertainable from the disclosure of Faqihi et al., considering that a fuel line connection assembly for a gas turbine engine has a test line 64 connected to the distribution line (the distribution manifold at 46) and positioned to provide flow communication between a pressure source 50 and the distribution line 46, and further teaches that this provides for pressurizing the fuel supply line to a target pressure that is less than a predefined pressure for a check valve to prevent opening of the check valve such that the fuel line system can be monitored for detection of leaks in the system so that the leaks can be repaired. It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the disclosed test line into the system to obtain the predictable result of facilitating leak detection in the fuel line connection assembly.
	As concerns claim 30, the combination discloses the fuel line connection assembly of claim 29, further comprising a sensor disposed in one of the manifold line or the distribution line and configured to generate a signal indicative of pressure associated with flow of fuel to the first gas turbine engine (sensors are shown in figure 2 of Faqihi et al. at 44).
	As concerns claim 31, the combination discloses the fuel line connection assembly of claim 29, further comprising a sensor disposed in the distribution line between the filter and the first gas turbine engine and configured to generate a signal indicative of pressure associated with flow of fuel between the filter and the first gas turbine engine (Id.).
	Allowable Subject Matter
	Claims 5-12 and 32-41 are objected to as depending from rejected base claims, but would be allowable if rewritten or incorporated into the base claims including all of the limitations of the base claims and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:30-6:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679